       Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION


 John Newsome, Jr., individually and on
 behalf of all others similarly situated,

      Plaintiff,

 v.                                                     Civil Action No. 7:19–cv–150

 QES Pressure Control, LLC,

      Defendant.

                 DEFENDANT’S OBJECTIONS TO
REPORT AND RECOMMENDATION OF THE U.S. MAGISTRATE JUDGE (DOC. 45)

        Defendant QES Pressure Control LLC (“QES”) (misnamed by Plaintiff as “QES Pressure

Control, LLC”) respectfully submits these objections to the Report and Recommendation of the

U.S. Magistrate Judge (Doc. 45) (hereinafter “R&R”). In support, QES shows as follows:

                            Introduction and Summary of Argument

        On March 17, 2020, the Magistrate Judge recommended the denial without prejudice of

Newsome’s original motion for conditional certification for failure to show that potential class

members want to join the lawsuit. (Doc. 32) On March 23, 2020, Newsome filed a “renewed”

motion, which was based on the March 22, 2020 filing of a consent form by David Vann. (Docs.

33, 34) QES opposed the renewed motion on several grounds, including that (1) the conclusory

statements in Newsome’s declaration failed to carry even the lenient burden to show that he and

potentially class members were similarly situated in terms of job duties, particularly in light of his

recent deposition testimony confirming his lack of knowledge; and (2) Vann’s consent did not




                                                  1
       Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 2 of 11




show that potential class members want to join this lawsuit, because Vann is obligated to arbitrate

his claims and thus cannot participate in the suit. (Doc. 35)1

        In an R&R issued on May 12, 2020, the Magistrate Judge recommended that Newsome’s

renewed motion be granted, except with respect to employees who are subject to arbitration

agreements. (Doc. 45) The R&R first found that Newsome had made a sufficient showing that

he and Coil Tubing Supervisors in all of the offices throughout the company (not only in Odessa,

where Newsome worked) were similarly situated. (Doc. 45 at 7-9) The R&R then found that

Vann’s consent form sufficed to show that potential class members want to opt into the lawsuit,

even though Vann is bound to arbitrate his claims and cannot participate. (Doc. 45 at 10-11)

        Respectfully, QES objects to the R&R on two grounds:

        First, the R&R errs by finding that Newsome presented competent proof that he and

potentially class members are similarly situated. Newsome’s declaration—which continues to be

the only proof he submits in support of his request for conditional certification—lacks personal

knowledge and does not contain competent proof of the job duties of all potential class members.

Thus Newsome has not established that Coil Tubing Supervisors throughout QES’ five offices—

or even in Odessa—are similarly situated to him. 2 In addition, Newsome’s recent deposition

testimony—which post-dates the filing of his original motion and so was not considered by the

Magistrate Judge or this Court respect to that motion—confirms his lack of personal knowledge


1
       On May 22, 2020, this Court adopted the Magistrate Judge’s recommendation that Vann’s claims
be compelled to arbitration. (Doc. 47) Vann has filed a demand for arbitration with JAMS.
2
         QES made this argument in opposition to Newsome’s original motion for conditional certification
and raised it in its objections to the Magistrate’s R&R on the original motion. (Doc. 16 at 2-4; Doc. 37 at
2-5). In ruling, this Court expressly declined to consider the merits of the similarly-situated objection,
stating that the Court need to decide the issue because Newsome had failed to establish the third prong of
the conditional certification inquiry and thus had not carried his conditional certification burden. (Doc. 43
at 4, “Consequently, the Court need not decide whether Plaintiff failed to establish the other two prongs of
the lenient standard.”)


                                                     2
      Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 3 of 11




of the duties of other potential class members in Odessa or elsewhere. Newsome presents no proof

from any other potential class members that would otherwise establish that they are similarly

situated, in Odessa or elsewhere.

       Second, the R&R errs by finding that Vann’s consent suffices to show that other potential

class members are interested in joining the case, particularly in light of the fact that no one else

has attempted to join the case in the eleven-plus months since the case was filed. The supporting

cases cited in the R&R are deficient for two reasons: First, they each involve situations in which

two or more declarations were filed by persons seeking to participate, and both of the declarations

contained competent evidence that others wished to join. Here, by contrast, only one declaration

(by Newsome himself) has been filed and that declaration lacks competent evidence that others

want to join. Second, none of the cases cited in the R&R involved consents (let alone declarations)

filed by persons who were bound to arbitrate claims, and thus could not participate in the lawsuit.

Regarding this latter point, at least one other court has refused to credit a consent filed by a person

who had, like Vann, waived the right to participate in a collective action. See Smith v. M-I, LLC,

2018 WL 3866624, at *5 (W.D. Tex. Aug. 14, 2018) (“A plaintiff-movant’s vague statements that

others might be interested in learning their rights, especially when coupled with only one consent

to join that is likely inadequate [because of a collection-action waiver], does not sufficiently show

other aggrieved individuals desire to opt-in.”).

       Conditional certification at this very late stage in the case, without evidence that anyone

capable of joining the case other than Newsome himself actually wants to join, would not result in

any of the efficiencies that the FLSA’s collective-action process exists to promote. Under the

particular circumstances present here, this Court is well within its discretion to deny conditional

certification and should do so.




                                                   3
      Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 4 of 11




       Under 28 U.S.C. § 636(b) and FED. R. CIV. P. 72, QES respectfully requests that this Court

uphold its objections and deny Newsome’s renewed motion for conditional certification.

                                       Standard of Review

       Any party may submit written objections to a magistrate judge’s R&R, and the Court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C) (italics added); see also

FED. R. CIV. P. 72. The Court is free to “accept, reject, or modify, in whole or in part,” the

recommendations in the R&R. Id.

                                             Argument

I.     The Motion Should Be Denied Because Newsome Provides No Competent Proof that
       the Potential Class Members Are Similarly Situated in Terms of Job Duties, Either
       in His Office in Odessa, Texas, or Elsewhere.

       Newsome’s title was not, as he claims in his Declaration, “Field/Coil Tubing Supervisor,”

which is not a job title at QES. (Doc. 35-1 ¶ 3) Nor was he a “Field Supervisor.” (Id.)3 In fact,

Newsome was a Coil Tubing Supervisor based in QES’ Odessa, Texas office. (Id.) The Odessa

office was one of five offices to which Coil Tubing Supervisors were assigned. (Id. ¶ 5) There is

only one Coil Tubing Supervisor assigned to each QES coil tubing crew. (Id.)

       While the conditional certification standard is lenient, it is not nonexistent.             To

conditionally certify a class, Newsome bears the burden to show through competent evidence that

he and the potential class members are similarly situated in terms of job duties. DeBord v. Texas

CES, Inc., 2018 WL 6177948, at *3 (W.D. Tex. Aug. 27, 2018) (Counts, J.).




3
        Nor, for that matter, was Newsome a Supervisor from “May of 2016 through May of 2019.” (Doc.
13-1 ¶ 3) In actuality, he was an hourly-paid Coil Tubing Operator from July 25, 2016 through June 21,
2017, and was an exempt Coil Tubing Supervisor from September 25, 2017 to May 13, 2019. (Doc. 35-1
¶ 3)


                                                  4
      Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 5 of 11




        Newsome’s motion relies entirely on his own declaration, with no proof from anyone else.

He presents no competent evidence as to the job duties of other Coil Tubing Supervisors.

Newsome claims that based on “conversations” he held with other unidentified “Field

Supervisors”—and again, Newsome did not hold such a position and so it is impossible to know

what positions Newsome is actually referring to—he is aware that “very long hours were typical,”

and knows that he and other “Field/Coil Tubing Supervisors” were paid in the same way. (Doc.

13-1 ¶¶ 23, 25) But he does not claim that any such “conversations” or discussions occurred with

respect to Coil Tubing Supervisor job duties, and nowhere does he claim to have worked alongside

other Coil Tubing Supervisors in the Odessa office—let alone Supervisors assigned to one of the

other four offices in which he did not work. As such, there is no foundation laid for any statement

in the Declaration regarding what other Coil Tubing Supervisors’ duties were—in Odessa or

elsewhere—and so no basis on which to credit Newsome’s conclusory statements. See Naicker v.

Warrior Energy Servs., Inc., 2015 WL 1642209, at **2-3 (W.D. Pa. Apr. 9, 2015) (court declined

to certify a class of coil tubing “snubbers” located across three of the defendant’s districts; as to

the job duties within two of the districts, the sole declarant’s statements that job duties were similar

based on her “conversations” with and observations of other unidentified employees were

incompetent and based on hearsay); Smith v. Frac Tech Servs., Ltd., 2009 WL 4251017, at *7-8

(E.D. Ark. Nov. 24, 2009) (refusing to conditionally certify company-wide classes of Field

Coordinators and Field Engineers because the declarants had worked in only a few locations and

presented no competent evidence of job duties across the country); Palacios v. Boehringer

Ingelheim Pharm., Inc., 2011 WL 6794438, at *5 (S.D. Fla. Apr. 19, 2011) (holding “[a]ssertions

based on ‘beliefs’ and ‘conversations’ are conclusory and provide no meaningful details, thus they

fall short of the ‘substantial’ and ‘detailed’ allegations necessary to satisfy the ‘similarly situated’




                                                   5
      Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 6 of 11




element”); Songer v. Dillon Res., Inc., 569 F. Supp. 2d 703, 707 (N.D. Tex. 2008) (denying

conditional certification where “[t]he affidavits contain nothing to establish that the plaintiffs have

personal knowledge of those matters as they pertain to any other driver”); Fraticelli v. MSG

Holdings, L.P., 2014 WL 1807105, at *3 (S.D.N.Y. May 7, 2014) (refusing to credit unsupported

and conclusory assertions in affidavits such as: “I know that MSG treated other interns in a manner

similar to me based on my observations as well as discussion we often had amongst ourselves.”);

Colson v. Avnet, Inc., 687 F. Supp. 2d 914, 927-29 (D. Ariz. 2010) (“Plaintiff’s evidentiary

showing that SMRs performed the same job duties is plainly insufficient, even under the most

liberal legal standard,” where plaintiff’s declaration “is based on nothing more than her opinions,

which are vague and appear to be based on unspecified hearsay from unidentified sources.”);

Berndt v. Cleary Bldg. Corp., 2013 WL 3287599, *4–5 (W.D. Wis. Jan. 25, 2013) (striking

portions of affidavits based on “observations” and based on conversations with other field crew

employees as speculative and hearsay); Harrison v. McDonald’s Corp., 411 F. Supp. 2d 862, 865–

67 (S.D. Ohio 2005) (striking portions of affidavits on hearsay grounds); Stubbs v. McDonald’s

Corp., 227 F.R.D. 661, 666 (D. Kan. 2004) (rejecting plaintiff’s affidavit as “conclusory and

general” where it recounted conversations with other assistant managers who “described their job

duties, which were the same as mine”).

       Newsome’s recent deposition confirms his lack of knowledge of what other Coil Tubing

Supervisors do. First, Newsome confirmed that the only QES office he ever worked out of was

the Odessa, Texas office. (Doc. 35-2, Deposition of John Newsome at 22:12-25) He recalls that

only five other Coil Tubing Supervisors worked out of the Odessa office. (Id. at 49:7-22)

According to Newsome, none of the Coil Tubing Supervisors received any standardized training—

the only training was “based on time [of] service and your knowledge of the job that you’re doing.”




                                                  6
       Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 7 of 11




(Id. at 47:12-48:15) Most significantly, Newsome testified that he never worked alongside any

other Coil Tubing Supervisor, from Odessa or elsewhere. (Id. at 88:10-89:18) Thus, there is

simply no foundation for Newsome’s claim that he has personal knowledge of the job duties of

even the other Coil Tubing Supervisors in the Odessa office, let alone the Coil Tubing Supervisors

at one of the four other offices in the company in which he did not work. 4

        Moreover, Newsome presents no proof from anyone else. Because Newsome presents no

competent proof that he is similarly situated to any other Coil Tubing Supervisors—in Odessa or

elsewhere—and there are no other declarations on file, he fails to satisfy even the lenient

conditional certification burden as to the company-wide class he seeks to certify. See, e.g., Smith

v. M-I, LLC, 2018 WL 3866624, at *3 (W.D. Tex. Aug. 14, 2018) (citing other cases for the

proposition that to conditionally certify a class including workers from locations other than where

the named plaintiff worked, “‘a plaintiff must submit affidavits from other employees alleging that

they worked at different locations and were subject to a similar overtime policy’” (quoting Blake

v. Hewlett-Packard Co., 2013 WL 3753965, at *12 (S.D. Tex. July 11, 2013)).

        Newsome’s motion should be denied because he fails to present competent proof that all

potential class members, in all of QES’ locations or even in Odessa alone, are similarly situated.




4
         Because Newsome’s declaration lacks any foundation for his statements regarding the job duties
of other Coil Tubing Supervisors, and his deposition testimony confirms this lack of knowledge, and there
are no other supporting declarations from workers in other locations, this case differs from cases in which
the Court has conditionally certified nationwide classes based on multiple declaration statements regarding
the jobs of other alleged class members. See, e.g., Bradbury v. Transglobal Servs., LLC, 2018 WL 3603078,
at *3 (W.D. Tex. June 16, 2018) (Counts, J.) (conditionally certifying nationwide class based on statements
of two declarants as to their jobs and their “interactions” with other potential class members, and similar
statements from potential class members in other FLSA cases against the employer).



                                                    7
      Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 8 of 11




II.    The Motion Must Be Denied Because Newsome Provides No Proof that Other
       Potential Class Members Want to Participate, and No Efficiency Would Be Gained
       from Conditional Certification Based on the Particular Circumstances of this Case.

       In DeBord v. Texas CES, Inc., this Court ruled that a case should not be conditionally

certified based upon only the named plaintiff’s allegations that similarly situated persons want to

join the case. 2018 WL 6177948, at **4-5 (citing numerous cases in support, including Harris v.

Pel-State Bulk Plant, LLC, 2018 WL 2432963, at *4 (W.D. Tex. Jan. 5, 2018)). As other courts

have explained, “[t]his requirement is necessary to ensure that the collective action mechanism is

being used appropriately to promote judicial efficiency rather than as a tool to burden a defendant

and create settlement pressure.” Herron v. Peveto Cos., Ltd., 2016 WL 3166850, at *2 (S.D. Tex.

June 7, 2016); see also Simmons v. T-Mobile USA, Inc., 2007 WL 210008, at *9 (S.D. Tex. Jan.

24, 2007) (“Others’ interest in joining the litigation is relevant to deciding whether or not to put a

defendant employer to the expense and effort of notice to a conditionally certified class of

claimants in a collective action.”); Morales v. Thang Hung Corp., 2009 WL 2524601, at *3 (S.D.

Tex. Aug. 14, 2009) (“One affidavit is not enough to establish that the collective action, along with

the expensive notice it requires, is the most efficient way to proceed with this litigation.”).

Moreover, the Fifth Circuit recently reiterated that Court-authorized notice may not be used to

unnecessarily “stir up” litigation, lending even further support for DeBord. In re JPMorgan Chase

& Co., 916 F.3d 494, 504 (5th Cir. 2019) (citing Hoffmann-La Roche Inc. v. Sperling, 493 U.S.

165, 174 (1989)).

       Newsome claims in his Declaration that he “believe[s]” that other individuals “would want

to join this lawsuit . . . .” (Doc. 13-1 ¶ 32) But as this Court held in DeBord and reaffirmed in its

Order adopting the first R&R in this matter (Doc. 43 at 4), it is insufficient for a single declarant




                                                  8
       Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 9 of 11




to claim that discussions with others have led him to “believe” that they want to join the lawsuit,

especially when no other declarations or even consents have been filed. 2018 WL 6177948, at *5.

        Newsome’s renewed Motion claims that the filing of a consent form from David Vann on

the heels of the Magistrate’s first R&R constitutes proof that others want to join the lawsuit. (Doc.

34 ¶¶ 7-8) The Magistrate agreed. (Doc. 45 at 10-11) But the supporting cases cited in the R&R

are deficient for two reasons: First, they each involve situations in which two or more declarations

were filed by persons seeking to participate, and both of the declarations contained competent

evidence that others wished to join. Here, by contrast, only one declaration (by Newsome himself)

has been filed; Vann merely filed a consent, and provided no proof that others want to join.

Second, Vann’s consent does not suffice because he agreed to arbitrate claims against QES, and

thus his consent is not proof that any other potential class members—i.e., persons who would

actually be able to participate in this lawsuit—want to join the suit. At least one other court has

considered this issue and ruled that when the only proof that others want to join comes from the

named plaintiff himself and an individual who has waived his right to participate in a collective

action and thus cannot participate in the case, the plaintiff has failed to meet this prong of the

conditional certification inquiry. See Smith v. M-I, LLC, 2018 WL 3866624, at *5 (W.D. Tex.

Aug. 14, 2018) (“A plaintiff-movant’s vague statements that others might be interested in learning

their rights, especially when coupled with only one consent to join that is likely inadequate

[because of a collective-action waiver], does not sufficiently show other aggrieved individuals

desire to opt-in.”).

        As was the case when the Magistrate recommended denial of Newsome’s original motion,

there is still only one person actually capable of joining the lawsuit—Newsome himself—who has

shown interest in doing so, despite the fact that the case has now been on file for over eleven




                                                 9
      Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 10 of 11




months. There continues to be no proof that conditional certification of a class at this extremely

late stage in this case would result in any of the efficiencies that the Fifth Circuit, this Court, and

other district courts have ruled are the basis for the issuance of a conditional certification order.

As the Fifth Circuit held in In re JP Morgan, “the purpose of giving discretion to facilitate notice

is because of the need for ‘efficient resolution in one proceeding of common issues.’” 916 F.3d at

502 (quoting Hoffman-La Roche, 493 U.S. at 170, 172-3). “And alerting those who cannot

ultimately participate in the collective ‘merely stirs up litigation,’ which is what Hoffman-La

Roche flatly proscribes.” Id.

        Whether to conditionally certify a class and authorize notice is a discretionary decision that

flows entirely from the Court’s assessment as to whether such an order would create efficiencies

in the particular case at hand. In re JP Morgan Chase, 916 F.3d at 500. Here, where over eleven

months have passed and during that time only one person actually capable of prosecuting this

case—Newsome himself—has expressed interest in it, the efficiencies simply are not there.

        Because over eleven months have passed and Newsome has failed to provide competent

evidence that other potential class members want to join this lawsuit, his motion must be denied.

                                             Conclusion

        For the foregoing reasons, QES respectfully requests that the Court (1) reject the finding

in the R&R that Newsome has presented competent proof that he is similarly situated to other

potential class members, (2) reject the finding that Newsome has established that other potential

class members want to join the lawsuit; and (3) deny Newsome’s renewed motion for conditional

certification.




                                                  10
     Case 7:19-cv-00150-DC-RCG Document 48 Filed 05/26/20 Page 11 of 11




                                                    Respectfully submitted,


                                                        /s/ Michael J. Muskat
                                                    Michael J. Muskat
                                                    State Bar No. 24002668
                                                    Email: MMuskat@m2dlaw.com
                                                    R. John Grubb II
                                                    State Bar No. 24101834
                                                    Email: JGrubb@md2law.com
                                                    MUSKAT, MAHONY & DEVINE, LLP
                                                    1201 Louisiana Street, Suite 850
                                                    Houston, Texas 77002
                                                    Telephone: (713) 987-7850
                                                    Facsimile: (713) 987-7854

                                                    ATTORNEYS FOR DEFENDANT
                                                    QES PRESSURE CONTROL LLC



                                CERTIFICATE OF SERVICE
       This is to certify that on May 26, 2020, a true and correct copy of the foregoing document
has been served on Plaintiffs’ counsel of record via the Electronic Case Filing system.

                                                    /s/ Michael J. Muskat
                                                    Attorney for Defendant




                                               11
